The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
MNO-SPECIFIC 5G FUNCTIONALITY DELIVERY WITH ESIM STORED ENCRYPTION KEYS IN USER DEVICE.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11, 12 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Jost et al (US 2019/0387407).
Consider claim:

1. Jost teaches the one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform actions comprising: 
receiving a request from a mobile network operator (MNO) to provide MNO- specific 5G functionality information of the MNO to a user device (MNO corresponds to RAN, radio access network, which requests attach emend including 5G functions see figure 2, item 202, 203, figure 3 items 302-303, paragraphs 3, 4,  86, 103 ); and 
directing a messaging service (note the claim does not refer to a third party messaging service as recited in the instant specification, therefore the claim language 
wherein the MNO-specific 5G functionality information instructs the user device to use an encryption key stored in the trusted environment (previously stored 5G key see paragraphs 99, 116) or an Embedded Subscriber Identity Module (eSIM) of the user device to encrypt or decrypt subscriber identifier information of the user device for 5G communications exchanged between the user device and a core network of a wireless carrier network operated by the MNO (5G authentication for communications see figure 2 item 209, figure 3, item 309, paragraphs 100, 117).  
2. Jost teaches the one or more non-transitory computer-readable media of claim 1, wherein the actions further comprise directing the messaging service to send a command that instructs the user device to allocate an MNO-specific memory area in the trusted environment of the user device to store the MNO-specific 5G functionality information of the MNO (allocation of memory would have been required for the  previously stored 5G key see paragraphs 99, 116).  
3. Jost teaches the one or more non-transitory computer-readable media of claim 1, wherein the MNO-specific 5G functionality information further instructs the user device to encrypt or decrypt the subscriber identifier information using an encryption algorithm that is stored in the user device or in the eSIM of the user device (5G key 
4. Jost teaches the one or more non-transitory computer-readable media of claim 3, wherein encrypting or decrypting the subscriber identifier information using the encryption algorithm stored in the user device includes using a particular encryption algorithm stored in the trusted environment of the user device (5G key would correspond to the claimed encryption algorithm for communications see figure 2 item 208, figure 3, item 308, paragraphs 12, 18, 100, 117).  

11. Jost teaches the one or more non-transitory computer-readable media of claim 1, wherein the trusted environment of the user device is provided by at least one of dedicated memory or a dedicated processor of the user device that offers an isolated execution space for executing codes (dedicated memory would have been required for the  previously stored 5G key see paragraphs 99, 116).  
12. Jost teaches the one or more non-transitory computer-readable media of claim 1, wherein the actions further comprise, in response to the user device indicating that the MNO-specific 5G functionality information is stored in the MNO-specific memory area, notifying the MNO that the user device is provisioned with the MNO-specific 5G functionality information (5G authentication for communications see figure 2 item 209, figure 3, item 309, paragraphs 100, 117).  



Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim:

5. The nearest prior art as shown in Jost fails to teach the one or more non-transitory computer-readable media of claim 1, wherein the subscriber identifier information includes an International Mobile Subscriber Identity (IMSI), and wherein encrypting the IMSI with the encryption key generates a Subscription Concealed Identifier (SUCI) for the 5G communications exchanged between the user device and the core network.  
6. The nearest prior art as shown in Jost fails to teach the one or more non-transitory computer-readable media of claim 1, wherein the subscriber identifier information includes a Mobile Station International Subscriber Directory Number (MSISDN), and wherein encrypting the MSISDN with the encryption key generates a Subscription Permanent Identifier (SUPI) for the 5G communications exchanged between the user device and the core network.  
7. The nearest prior art as shown in Jost fails to teach the one or more non-transitory computer-readable media of claim 1, wherein the actions further comprise directing the messaging service to deliver additional MNO- specific 5G functionality information to the user device for storage in an MNO-specific memory area that deactivates encryption and decryption of the subscriber identifier information.  

10. The nearest prior art as shown in Jost fails to teach the one or more non-transitory computer-readable media of claim 1, wherein the messaging service is one of Google Cloud Messaging (GCM), Apple Push Notification Service (APNs), or Windows Push Notification Service (WPNS).  

Claims 13-20 are allowed.
Consider claim:

13. The nearest prior art as shown in Jost fails to teach the computer-implemented method, comprising: receiving a request from a mobile network operator (MNO) to provide MNO- specific 5G functionality information of the MNO to a user device; storing the MNO-specific 5G functionality information in an Embedded Subscriber Identity Module (eSIM) profile that is associated with the MNO; and directing a file transfer service of the MNO to send the eSIM profile to the eSIM of the user device, wherein the MNO-specific 5G functionality information instructs the user device to use an encryption key stored in a user device or the eSIM of the user device to encrypt or decrypt subscriber identifier information of the user device for 5G 

18. The nearest prior art as shown in Jost fails to teach the user device, comprising: one or more processors; and memory including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of acts, the plurality of acts comprising: in response to receiving mobile network operator (MNO)-specific 5G functionality information of an MNO via an Embedded Subscriber Identity Module (eSIM) profile, storing the eSIM profile in an eSIM of the user device; and  in response to receiving the MNO-specific 5G functionality information of the MNO via an update package, storing the update package in a trusted environment of the user device, wherein the MNO-specific 5G functionality information configures the user device to or instructs the user device to perform one or more operations related to using 5G telecommunication services provided by the MNO.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887